Exhibit 10.4

Award Document for Executive Officers

THE TJX COMPANIES, INC.

FORM OF NON-QUALIFIED STOCK OPTION CERTIFICATE

GRANTED UNDER THE COMPANY’S STOCK INCENTIVE PLAN

Series [    ]

This certificate evidences a non-qualified stock option to purchase shares of
Common Stock, $1.00 par value, of The TJX Companies, Inc. (the “Company”)
granted to the optionee named below under the Company’s Stock Incentive Plan (as
supplemented by any applicable sub-plan, the “Plan”). This option is subject to
the terms and conditions of the Plan, the provisions of which, as from time to
time amended, are incorporated in this certificate by reference. By accepting
this option, the optionee hereby agrees to the terms of this certificate,
including without limitation any applicable country-specific terms and
conditions in the attached Addendum. Terms defined in the Plan are used in this
certificate as so defined.

Please note that the local laws applicable to this option may change from time
to time. The optionee is advised to seek professional legal, tax, and financial
advice in connection with this option grant and the optionee’s acceptance of it.
The Company is not providing any tax, legal, or financial advice, nor is the
Company making any recommendation regarding the acceptance or exercise of this
grant or the sale of shares received under the Plan.

 

1.      Optionee: 2.      Number of Shares of Common Stock of the Company
Subject to this Option:    3.      Date of Grant: 4.      Expiration Date: 5.
     Option Price:   

per share, payable by (i) certified or bank check, (ii) through a
broker-assisted exercise as described in the Plan, or (iii) shares of Common
Stock of the Company not then subject to restrictions under any Company Plan,
(iv) such other means as may be specified by the Company in its discretion under
Section 6(c) of the Plan or any successor provision, or (v) a combination of any
or all of (i), (ii) and (iii), and (iv).

6.      Exercise of Option:    This option shall become exercisable, subject to
the terms of this certificate, in annual installments as to the number of shares
specified below:

This option may be exercised to the extent it has become exercisable at any time
prior to the Expiration Date, subject to the terms of this certificate.

 

7. Termination of Employment: In the event of the termination of employment of
the optionee, this option may thereafter be exercised during the following
applicable period (or until the Expiration Date, if earlier) but only to the
extent it was exercisable at the time of such termination (except as otherwise
indicated below):

 

Reason for Termination

  

Subsequent Period for Exercise

             

 

8. Partial Acceleration of Exercisability Upon Death and Disability: Subject to
Paragraph 7 above, in the event of the termination of employment of the optionee
due to the death or Disability of the optionee, this option shall be exercisable
as to the number of shares for which it could have been exercised immediately
prior to such termination or, if greater, (i) the total number of shares subject
to this option multiplied by a fraction the numerator of which shall be the
number of days between the grant of this option and such termination and the
denominator of which shall be the number of days between the grant of this
option and the date upon which this option, by its terms, would have become
fully exercisable, minus (ii) the number of shares, if any, previously purchased
under this option; provided, however, that no shares may be purchased under this
option in the event that such termination occurs within three months after the
grant of this option.

 

9. Change of Control: This option unless previously terminated or expired shall
automatically become fully exercisable upon the occurrence of a Change of
Control.

 

10.

Automatic Settlement in Certain Circumstances: To the extent any portion of this
option is otherwise exercisable but remains unexercised at the close of business
on the Expiration Date (or on the date of the earlier expiration of the period
for exercising such portion of the option following a termination of
employment), and if on such date the Fair Market Value of the shares subject to
such exercisable but unexercised portion of this option exceeds the aggregate
consideration that would have been required to be paid to purchase such shares
had such portion of this option been exercised, the optionee will automatically
be paid, in cancellation of such portion of the option, an amount of Company
Stock having a Fair Market Value equal to such excess, if any.



--------------------------------------------------------------------------------

  This Paragraph 10 is subject to the terms of any applicable sub-plan. The
optionee hereby acknowledges that tax and other legal requirements must be met
prior to any settlement of options under this Paragraph 10 and hereby consents
to any tax or other consequences that may arise in connection with this
Paragraph 10.

 

11. Limited Transferability: This option may not be transferred by the optionee
other than by will or by the laws of descent and distribution, and is
exercisable during the optionee’s lifetime only by the optionee.

 

12. Withholding: No shares will be delivered pursuant to the exercise or
automatic settlement of this option unless and until the person exercising the
option has paid to the Company, or has made arrangements satisfactory to the
Company regarding payment of, any taxes, social contributions, or other
applicable amounts that are required to be withheld or that otherwise may be due
(as determined by the Company in its sole discretion) as a consequence of such
exercise or automatic settlement or other taxable event in relation to this
option. The optionee consents to any withholding that the Company may deem
necessary or appropriate of such amounts, including from payroll, as the Company
may determine, and the payment of any such amounts to the relevant tax or other
authorities by the Company or Subsidiary. The optionee shall be entitled to
tender shares that would otherwise be delivered upon exercise of this option, or
shares of Common Stock of the Company not then subject to restrictions under any
Company Plan, in satisfaction of minimum required tax withholding with respect
to income realized in connection with the exercise or automatic exercise of this
option, subject to applicable law. The optionee understands that any individual
tax, social contribution, or other liability that may arise in relation to this
option is solely the optionee’s (and not the Company’s or Subsidiary’s)
responsibility and that such liability may exceed any amounts withheld. The
optionee further understands that the optionee is solely responsible for filing
any relevant documentation that may be required in relation to this option and
any individual taxes, including but not limited to personal income tax returns
or reporting statements.

 

13. Data Privacy: In order to perform its obligations under the Plan or for the
implementation and administration of the Plan, the Company may collect,
transfer, use, process, or hold certain personal data about the optionee. Such
data includes, but is not limited to, the optionee’s name, nationality,
citizenship, work authorization, date of birth, age, government or tax
identification number, passport number, brokerage account information, address,
compensation and equity award history, and beneficiaries’ contact information.
By accepting this grant, the optionee explicitly consents to the collection,
transfer (including to third parties in the optionee’s home country or the
United States or other countries, such as but not limited to human resources
personnel, the Company’s legal and/or tax advisors, and brokerage
administrators), use, processing, holding, electronically or otherwise, of
his/her personal data in connection with this or any other equity award. Refusal
or withdrawal of consent may affect the optionee’s ability to participate in the
Plan or to realize benefits from the option. At all times the Company shall
maintain the confidentiality of the optionee’s personal data, except to the
extent the Company is required to provide such information to governmental
agencies or other parties; any such actions will be undertaken by the Company
only in accordance with applicable law.

 

14. Mode of Communications: By accepting this option, the optionee agrees, to
the fullest extent permitted by law, in lieu of receiving documents in paper
format, to accept electronic delivery of any documents that the Company or
Subsidiary may deliver in connection with this grant and any other grants
offered by the Company, including prospectuses, grant notifications, account
statements, annual or quarterly reports, and other communications, and to
participate in the Plan through an online system established and maintained by
the Company or a third party designated by the Company, including but not
limited to the use of electronic signatures or click-through electronic
acceptance of terms and conditions. Electronic delivery of a document may be
made via the Company’s email system or by reference to a location on the
Company’s intranet or website or the online brokerage account system. To the
extent the optionee has been provided with a copy of this certificate, the Plan,
or any other documents relating to this grant in a language other than English,
the English language document will prevail in case of any ambiguity or
divergence resulting from the translation of such documents.

 

15. Foreign Exchange Restrictions: The optionee understands and agrees that
neither the Company nor any Subsidiary is responsible or liable for (i) any
foreign exchange fluctuation between the optionee’s local currency (if
applicable) and the United States Dollar (or the selection by the Company or
Subsidiary of any applicable foreign exchange rate it may determine in its
discretion to be appropriate) that may affect the value of this option or the
calculated income thereunder, or any related taxes or other amounts, or (ii) any
decrease in the value of Stock or this option. The optionee understands and
agrees that any cross-border remittance made to exercise this option or transfer
proceeds received upon the sale of Stock must be made through a locally
authorized financial institution or registered foreign exchange agency and that
the optionee will be solely responsible for satisfying any requirements to
provide such entity with certain information regarding the transaction, which
will be the optionee’s responsibility.

 

16. No Employment Rights or Other Entitlements: The optionee agrees that any
awards under the Plan, including this option and this certificate, do not confer
upon the optionee any right to continued employment with the Company or a
Subsidiary, nor do they interfere in any way with the right of the Company or a
Subsidiary to terminate the employment of the optionee at any time. Nothing
contained in this certificate shall be deemed to constitute or create a contract
of employment, nor shall this certificate constitute or create the right to
remain associated with or in the employ of the Company or a Subsidiary for any
particular period of time. Furthermore, this grant is made solely at the
discretion of the Company, and this certificate, the Plan, and any other Plan
documents (i) are not part of the optionee’s employment contract, if any, and
(ii) do not guarantee either the optionee’s right to receive any future grants
under the Plan or the inclusion of the value of any grants in the calculation of
severance payments, if any, upon termination of employment.

 

17.

Compliance with Law: Notwithstanding anything to the contrary herein, the
Company shall not be obligated to issue any Stock pursuant to this option, at
any time, if the offering of the Stock covered by this option, or the exercise
of this option by the optionee,



--------------------------------------------------------------------------------

  violates or is not in compliance with any laws, rules or regulations of the
United States or any state or country. Furthermore, the optionee understands
that, to the extent applicable, the laws of the country in which the optionee is
working at the time of grant, vesting, and/or exercise of this option (including
any rules or regulations governing securities, foreign exchange, tax, labor or
other matters) may restrict or prevent exercise of this option or may subject
the optionee to additional procedural or regulatory requirements for which the
optionee is solely responsible and that the optionee will have to independently
fulfill in relation to this option, and that sales of Stock may be subject to
restrictions under United States federal securities laws, and the laws, rules or
regulations of any other relevant federal, state or local jurisdiction, and
under Company policies including insider trading policies and procedures.
Summaries of potentially applicable legal restrictions furnished in connection
with the Plan, including in the Addendum attached hereto and in the Prospectus
for the Plan and the stock option program thereunder, are not intended to be
exhaustive, and the optionee acknowledges that other rules may apply. The
Company reserves the right to impose other requirements on optionee’s
participation in the Plan, stock option awards thereunder, and any Stock
acquired under the Plan, to the extent the Company determines it is necessary or
advisable to comply with applicable law or facilitate the administration of the
Plan.

 

18. Governing Law and Forum: The optionee acknowledges that the Plan is
administered in the United States and the terms of this certificate shall be
governed by and interpreted, construed, and enforced in accordance with the laws
of the Commonwealth of Massachusetts without regard to its or any other
jurisdiction’s conflicts of laws provisions. For purposes of resolving any
dispute that may arise directly or indirectly from this certificate, the parties
hereby submit and consent to the exclusive jurisdiction of the Commonwealth of
Massachusetts in the United States and agree that any litigation shall be
conducted only in the United States District Court for the District of
Massachusetts or a court of the Commonwealth of Massachusetts.

 

19. Other Terms: The provisions of this certificate are severable, and if any
one or more of the provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable. To the extent applicable, the country-specific terms
and conditions in the attached Addendum shall apply to this option.

 

THE TJX COMPANIES, INC. BY:  

 

  [Title]

 

Accepted:

 

[Optionee]